Order entered January 24, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01713-CV

IN THE MATTER OF THE MARRIAGE OF D.L.S. AND P.S. AND IN THE INTEREST
               OF: S.S., S.S., AND S.S., MINOR CHILDREN

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-56261-2011

                                             ORDER
       We GRANT appellant’s January 21, 2014 unopposed motion for extension of time to

make financial arrangements to pay for the appellate record and ORDER appellant to file, no

later than February 10, 2014, written verification that she has paid or made arrangements to pay

for the record. We note that appellant states in her motion that she “initially filed an affidavit of

indigency” but “recently withdrew it.” Accordingly, because she is not seeking to proceed

without payment of costs, appellant is cautioned that failure to provide verification that she has

paid or made arrangements to pay the reporter’s fee may result in the appeal being submitted

without the reporter’s record; failure to provide verification that she has paid or made

arrangements to pay the clerk’s fee may result in dismissal of the appeal without further notice.

See TEX. R. APP. P. 37.3(b),(c).
       We DENY as moot appellant’s January 17, 2014 motion for extension of time to make

financial arrangements to pay for the appellate record.

       We DIRECT the Clerk of the Court to send a copy of this order to (1) Andrea Stroh

Thompson, Collin County District Clerk; (2) Niki D. Garcia, Official Court Reporter for the

366th Judicial District Court; and (3) counsel for all parties.




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE